Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT

                                     No. 04-13-00221-CV

               THE CITY OF SAN ANTONIO BOARD OF ADJUSTMENT,
                                  Appellant

                                               v.

                           Asher REILLY and Five Aces/SA, Ltd.,
                                       Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-18754
                       Honorable John D. Gabriel Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED affirming the decision of the City of San Antonio
Board of Adjustment. It is ORDERED that Appellant, The City of San Antonio Board of
Adjustment, recover its costs of this appeal from Appellees, Asher Reilly and Five Aces/SA, Ltd.

       SIGNED March 19, 2014.


                                                _____________________________
                                                Karen Angelini, Justice